State of New York                                             MEMORANDUM
Court of Appeals                                         This memorandum is uncorrected and subject to
                                                       revision before publication in the New York Reports.




 No. 64 SSM 6
 The People &c.,
         Respondent,
      v.
 Edmond Huertas,
         Appellant.




 Submitted by De Nice Powell, for appellant.
 Submitted by Amanda Iannuzzi, for respondent.




 MEMORANDUM:

       The order of the Appellate Division should be affirmed.

       Under the unique circumstances presented, Supreme Court did not abuse its

 discretion in reserving decision on the People’s pre-trial Molineux application which

 sought to cross-examine defendant regarding the underlying facts of his prior gun-related

 convictions until after defendant’s testimony, at which time the court could determine
                                           -1-
                                          -2-                                SSM No. 6

whether, and to what extent, defendant opened the door to such inquiry (see People v

Molineux, 168 NY 264, 294 [1901]; People v Ingram, 71 NY2d 474, 479 [1988]). In any

event, any error that may have occurred in the court’s Molineux rulings was harmless (see

People v Grant, 7 NY3d 421, 424-426 [2006]).




On review of submissions pursuant to section 500.11 of the Rules, order affirmed, in a
memorandum. Chief Judge DiFiore and Judges Rivera, Garcia, Singas, Cannataro and
Troutman concur. Judge Wilson dissents and votes to reverse and order a new trial, for
reasons stated in the dissenting opinion of Justice Cheryl E. Chambers at the Appellate
Division (186 AD3d 731, 734-740 [Chambers, J.P., dissenting]).

Decided June 14, 2022




                                          -2-